Citation Nr: 1232310	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury, to include a tumor and chronic headaches.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right forearm injury.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a rib injury.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a leg disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  This case was remanded by the Board in April 2006 and November 2006 for additional development.  The Board denied these claims in an August 2007 Board decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  In this case, the Board denied the claims on appeal in an August 2007 Board decision.  Subsequently, the Veteran submitted service records, which were not of record at the time of the August 2007 Board decision, which showed that he had been hospitalized from February 23, 1943, to February 27, 1943, while in service.  If, at any time after VA issues a decision on a claim, VA receives or associates with the claims folder relevant service department records that existed, but were not of record, at the time of the initial adjudication, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).  Accordingly, in order to prevent prejudice to the Veteran, the August 24, 2007 decision of the Board must be vacated, and a new decision will be entered as if the August 24, 2007, decision by the Board had never been issued.


ORDER

The August 24, 2007, decision of the Board is vacated.


REMAND

The Veteran claims entitlement to service connection for residuals of a back injury, residuals of a head injury, residuals of a right forearm injury, residuals of a rib injury, a leg disability, and hypertension.  Specifically, the Veteran claims that all of those disabilities were either caused by a single incident during service, or are secondarily related to disabilities which were caused by that incident.  The incident in question occurred during a football game during training in early 1943, when the Veteran reported that he was knocked unconscious and suffered a broken arm, cracked ribs, and a head injury.

The Veteran's claims were previously denied on the basis that there was no evidence of record that the Veteran experienced the claimed injuries during service or that the claimed disabilities were otherwise related to service.  However, the evidence of record shows that the Veteran's service medical records were unavailable and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in July 1973.  The Board therefore has a heightened obligation to consider carefully whether there is reasonable doubt to resolve in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In August 2008, NPRC successfully located sick reports from the Veteran's assigned unit dated from February 1943 to April 1943.  These reports state that the Veteran was transferred from duty to a hospital on February 23, 1943, and then was transferred from a hospital to duty on February 27, 1943.  Accordingly, the Veteran's service records demonstrate that the Veteran experienced a medical situation of sufficient severity to result in a four night hospitalization.  While the available records do not provide any details as to the cause of the Veteran's hospitalization, or his recovery afterwards, the Board notes that the incident occurred approximately three weeks into the Veteran's period of active service.  That time frame is entirely consistent with the Veteran's reported injury during training in early 1943.

The Veteran's statements are competent to report that he experienced an injury during military service that resulted in hospitalization, as well as the symptoms he experienced at that time.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  In addition, for the reasons discussed above, the Board finds the Veteran's reports of his in-service injury, and the nature of his contemporary symptoms, to be credible.  As there is no evidence of record which contradicts the Veteran's reported in-service injury and symptomatology, and due to the loss of the Veteran's service medical records through no fault of his own, the Board finds that the Veteran's reports of his in-service injuries and symptoms must be accepted as stated.  Accordingly, there is competent and credible evidence of an in-service injury and related symptomatology, and post-service diagnoses of the claimed disabilities.  However, there is no medical evidence of record which provides an etiological opinion as to whether any of these disabilities are related to the in-service injury, or to a disability which was itself caused by the in-service injury.  The Veteran has never been provided with a VA medical examination in connection with any of the claims on appeal.  Accordingly, the evidence of record shows that the Veteran needs a VA medical examination to determine the nature and etiology of any currently diagnosed disabilities which are related to his claims.  38 C.F.R. §§ 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any currently diagnosed residuals of a back injury, head injury, right forearm injury, and a rib injury, and any disability which has been caused or aggravated by those residuals, to specifically include a head tumor, chronic headaches, a leg disability, and hypertension.  The examiner must review the claim file and should note that review in the report.  Based upon review of the available lay and medical evidence, the examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was incurred in or aggravated by the Veteran's period of service, to specifically include his reported February 1943 football injuries and their residuals.  The examiner must also provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any disability found was caused or aggravated by a disability which was incurred in or aggravated by the Veteran's period of service.  In providing the opinions, the examiner is specifically instructed to consider the Veteran's reports of the nature of his in-service injuries and symptomatology to be credible.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claims and reconsider them pursuant to 38 C.F.R. § 3.156(c), to include review of the service medical records not previously of record that have been added to the claims file.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


